UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 18-1865


In re: HERMAN LEE TATE,

                           Petitioner.



              On Petition for Writ of Mandamus. (5:98-cr-00125-FDW-9)


Submitted: January 25, 2019                                       Decided: February 7, 2019


Before MOTZ and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Herman Lee Tate, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Herman Lee Tate petitions for a writ of mandamus, alleging unreasonable delay

by the district court in ruling on two motions and seeking an order directing the district

court to act. Our review of the district court’s docket sheet discloses that the district court

denied both motions in an order entered on January 3, 2019. Accordingly, we grant leave

to proceed in forma pauperis and deny the mandamus petition as moot. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                              2